First of all. Sir, I would like to express my delegation's satisfaction at seeing you preside over this General Assembly. Bangladesh is a non-aligned country with a great tradition of struggle for the cause of peace and justice. This fart, together with your excellent qualities as a diplomat, assures us that the important matters to be debated in the course of the present session of the General Assembly will receive evenhanded treatment.
I should also like to express to our Secretary-General, Mr. Javier Perez de Cuellar, our satisfaction over seeing him fully recovered, and we send him words of encouragement in the difficult task posed by the critical moments through which our Organization is living.
I must also state here our appreciation to Mr. Jaime de Pinies of Spain for the efficient and fair manner in which he presided over the previous session of the General Assembly.
Despite the great efforts which both Nicaragua and the countries of the Contadora and Lima Groups have been carrying out, despite the solemn statements issued by the Movement of Non-Aligned Nations and many other countries of the world, condemning the interventionist policy and illegal use of force by the United States government against Nicaragua, and despite the finding of the International Court of Justice of 27 June 1986, condemning and ordering the immediate end to this illegal policy, the spiral of war continues.
This undeniable reality led the Contadora and Lima Groups to state, only nine days ago, that "the crisis in Central America is becoming more serious every day, and the risk of war is increasing.3 (A/41/662, p. 2)
Four days after that statement was issued, a young member of the army that defends Nicaragua's national sovereignty shot down an American airplane, with a crew of Americans, carrying a large quantity of weapons and different kinds of explosives, a kind of advance on the infamous -$100 million" that the Reagan Administration, with the complicity of the United States Congress, has approved to continue the systematic slaughter of our people in the dirty mercenary war that has turned Central America into a laboratory for testing new forms of war with which the United States is combating the struggles for independence, self-determination and genuine democracy of the peoples of Latin America and the world.
How many times did representatives hear an ambassadress of the united states accuse us here of being "paranoid" because we denounced aggression against our people as United States aggression? We all know that deceit and lies, together with the use and the threat of the use of force, are essential tools of the Reagan Administration's foreign policy. Let no one be offended by this statement; it is not our intention to offend anyone. We simply state the truth without ambiguity, because peace, which is the fundamental objective of Nicaragua's policies and a universal aspiration, obliges us to speak clearly. Events have shown that we are not "paranoid". The Reagan Administration, in addition to violating the principles of the United Nations Charter, also lies. It is just as the International Court of Justice said:
"The United States of America, by training, arming, equipping, financing and supplying the contra forces or otherwise encouraging, supporting and aiding military and paramilitary activities in and against Nicaragua, has acted, against the Republic of Nicaragua, in breach of its obligation under customary international law not to intervene in the affairs of another State.
The Reagan Administration's contribution to imperialism's longstanding ambitions has been its rediscovery of the use of citizens of other countries to fight imperialism's wars. In this way it tries to avoid paying the political price
attached to sacrificing American lives, taking advantage of the fact that they have been able to deform the conscience of a considerable number of Americans who view genocide against other peoples, especially if they are from the third world, with alarming indifference.
Thus, in this war which the United States Administration is waging against the people of Nicaragua in order to make them, in President Reagan's words, "Cry Uncle", there have already been more than 3U,U00 victims. Nevertheless, in spite of the mercenary nature of this war, at least five Americans have already been killed due to the criminal policy of the Reagan Administration, not counting those who died in the recent accident involving a Central Intelligence Agency (CIA) aircraft in Texas, or others who have died in Honduras, Costa Rica and El Salvador.
As a result of the recent downing of an American aircraft in Nicaragua on 5 October, we now have the first prisoner clearly identified as a United States military adviser in El Salvador. I personally had in my hands the identity card issued to him by the Salvadorian air force, complete with photograph, accrediting him as a United States military adviser. Naturally, this American prisoner will be brought before the courts and tried in accordance with Nicaraguan laws, with all guarantees of due process.
In declarations to the national and international press yesterday in Managua the United States prisoner, Eugene Hasenfus, stated that he worked for the CIA and that two CIA agents, naturalized Americans of Cuban origin. Max Gomez and Ramon Medina, his direct superiors, were co-ordinating most of the flights from El Salvador carrying weapons, ammunitions and supplies for the counter-revolutionary mercenaries. He also explained how the territories of Costa Rica, El Salvador and Honduras are used in those CIA operations, all with the full knowledge and authorization - in the words of the United States prisoner - of the authorities of those countries.
Despite all the subterfuges and lies employed by the Reagan Administration to cover up its criminal policy towards Nicaragua; despite its cover-up of the fact that, although war has not been declared officially, the United States Government is waging a war of aggression against Nicaragua, in which the shortcomings of Reagan's mercenaries have forced it to get more and more involved itself? despite its having pressured several Central American countries in every way that could be dreamed up by those that have made the systematic use of blackmail an essential part of their foreign policy - despite all that, the world sees clearly that this war of aggression is a dirty, illegal and immoral war. It sees it as a war which the United States is waging against Nicaragua with the sole objective of getting our country to submit to the concept of limited sovereignty, an inevitable corollary to its being regarded as the United States back yard, something which others might accept but Nicaragua never will. We are not enemies, nor do we wish to be enemies, of the United States; but nor are we, nor do we wish to be its back yard. We are defending our total independence, because only thus can we establish the relations of respect that make friendship possible. I refer once more to the Contadora Declaration of 1 October, which contained the following passages:
"Those who believe in a military solution are disregarding the true dimension of the problem. We wish to draw attention to what is at stake: expansion of the conflict, intensification of the confrontations, and war ...
"Latin America ... does not wish the principles of self-determination and non-intervention to be sacrificed in the name of security or democracy ...
"... the prevention of war in Central America is a task for all politically responsible Governments and individuals who are prepared to defend the cause of peace." 
The decision of the United States Government to send American military advisers to train the contra mercenaries is clear proof that the
Reagan Administration remains determined to cause more death and destruction. That decision and the decision to turn the direction of the war over to the CIA and to give $100 million people to the mercenaries serve only to perpetuate the "agony of endless battle", as pointed out in an editorial in The New York Times yesterday.
Many Americans - I would say most - are aware of that, as is shown by all the public opinion polls on the subject. Four United States veterans and war heroes have chosen to emphasize that truth by issuing a Christian call for peace. Although they have now gone without food for 40 days, their voices have fallen on the deaf ears of those that have ordered the murder of an entire people, daring to claim they are doing so in defense of the Holy Gospel.
I say to President Reagan and Secretary of State Shultz, wherever they are, from here at the United Nations, we demand in the name of God, in whom they say they believe and in whom my people and I do indeed trust, that they stop the war,
that they abide by the ruling of the International Court of Justice, that they bring their foreign policy into line with the norms contained in the Charter, because, although they are powerful, they should not think that they have been endowed with rights which God has not given any man or any nation. We hold them responsible and one day they will have to account for their actions before the Lord, for all the blood that has been shed and all the suffering inflicted on so many innocents as a result of their insatiable lust for domination. We hold them responsible, in advance, for whatever may befall the fasters for peace, whom they have unwisely ignored so far. There can be no doubt that the United States is very rich and powerful and feels it can mock all the courts in the world, but it is time for it to start fearing the implacable justice of the God of peace and life, for, believe me, this justice cannot be mocked or evaded.
The States which make up the United Nations are well aware of the many initiatives taken by Nicaragua in search of a peaceful solution, in line with international law, to the dispute with the United States. There have been many appeals to the United States Government to abandon its illegal policy of intervention and force against Nicaragua and bring its conduct into line with the norms of law, as befits a world super-Power and a permanent member of the Security Council.
Unfortunately, the number of negative responses has been equal to the number of appeals made. After the various efforts to bring about bilateral negotiation had failed Nicaragua decided to initiate legal proceedings against the United States at the International Court of Justice, the top judicial body of the United Nations, in the hope that resort to that forum would make it possible to attain the peace and respect to which the people of Nicaragua and the other Central American countries aspire.
On 27 June this year the International Court of Justice, in a historic decision, which already forms part of the common heritage of all the peoples and nations of the planet, condemned the united States in no uncertain terms for its many and repeated violations of the most sacred principles and tenets of the international legal order, respect for which is the basis of world peace.
The date 27 June 1986 is that of a milestone in the history of international law and the beginning of a new stage in the development of the united Nations system. For the first time in the history of our Organization the highest tribunal of justice condemned a great Power which, ironically, proclaims itself to he a great defender of the international legal order. It condemned the United States for its illegal policy of intervention and force against Nicaragua, a small, impoverished nation, which to defend its inalienable right to independence and self-determination has only the indestructible will of its people, the solidarity of the nations and peoples of the world and, most especially, international law, justice and morality.
It nay be that the international community has not yet had sufficient time to appreciate the tremendous impact and significance that this decision of the International Court of Justice will have on the future of international relations and the United Nations. Our Organization is based on certain fundamental principles on respect for which the very existence of the United Nations depends -unless we wish for the Organization a fate similar to that of the ill-starred League of Nations. At present it is clear that international peace and security depend on full compliance with the purposes and principles of the Charter: the sovereign equality of States, the political independence and self-determination of peoples, non-use of force in international relations, non-intervention in the internal and external affairs of other States, and the peaceful solution of international disputes.
It would not be an exaggeration to state that the history of international relations and of the United Nations can now be divided into two general periods; before and after 27 June 1986. If the United States of America abide by the decision of the International Court of Justice, freedom would flourish in the world and all peoples would draw on the wealth of their own culture, so that humanity could advance towards unexpectedly lofty goals of political, economic and social development. Defiance of the ruling by the United States of America would mean that that super-Power had opted for war, aid that the dark shadow of violence would move across the earth. Our Organization and its embodiment of the dream of peace and freedom would be in a situation not unlike that which mankind experienced during the 1930s.
Since the ruling of 27 June 1986, Nicaragua has seen the confirmation of what it has been saying all along. I should like to recall one of the statements included by Nicaragua in the 30 April 1985 brief it submitted to the International Court of Justice:
"It is significant that it is only in the forum of the International Court of Justice that Nicaragua is able to confront the United States on an equal basis without the results of the dispute being affected by the overwhelming military and economic power of the adversary. Nicaragua asks the Court not only to uphold its legal rights, but also to defend the administration of international justice from being perverted in the hands of the powerful."
Nicaragua went in search of justice before that lofty forum, where all States are equal no natter what their level of development or strength. Justice was done, and, taking into account the great significance of the ruling it is fitting to recall some of the determinations of the Court. The Court clearly pointed out th.it adherence by a State to any particular doctrine did not constitute a violation of customary international law, and that to hold otherwise would make nonsense of the fundamental principle of State sovereignty on which the whole of international law rests.
The Court ruled that the violations of international law committed by the United States through its aggressive actions against Nicaragua could not be justified either by the plea of collective self-defense, inasmuch as the condition sine qua non that would make it necessary had not been fulfilled, or by an alleged right of the United States to adopt counter measures involving the use of force in the face of a purported intervention by Nicaragua in El Salvador. It must be added that the United States was unable to prove its repeated charges of intervention, despite - as was recognized by the International Court of Justice -
"the deployment by the United States in the region of extensive technical resources for tracking, monitoring and intercepting air, sea and land traffic" and the active assistance of the Governments allegedly affected.
Now another huge lie has been revealed, with the downing of the United States C-123 airplane registered in Miami under the number N-4410-F and in El Salvador, as of 23 August last, under the number HP-824, with the documents found on that airplane and with the ample statements made by the surviving American, who is being held pr is oner: El Salvador, far from being the victim the United States Government claims it to be, is one of the three main bases of the imperialist aggression against Nicaragua. The prisoner's statements and the documents found demonstrate once more the clear involvement of the Governments of El Salvador, Honduras and Costa Rica in the mercenary war by which the United States Government is trying to deny Nicaragua, and all of Central America, the exercise of the right of self-determination.
The determination of the United States Government to continue its illegal policy of force against Nicaragua and the alarming military buildup in Honduras have forced Nicaragua to continue military preparations in defense of its independence, self-determination and territorial integrity. One of the most serious consequences of United States policy in Central America is the disproportionate and unjustified militarization of the sister republic of Honduras, which has turned that country into a gigantic United States military base.
So-called assistance to Honduras has gone from 310 million in 1982 to almost $313 million in 19£C>. Since 1979, 27 United States military bases and 11 landing-strips and air bases for military use have been constructed, along with dozens of other types of military installations. The Honduran armed forces have swelled from 23,000 to almost 50,000 soldiers. The Honduran air force has become by far the most powerful in the region, going from 137 war-planes and helicopters in 1982 to some 330 aircraft in 1986, among them modern F-5s, the most
sophisticated in the entire region, and C-130 transport planes, the largest in the area. Moreover, the United States has given Honduras more than 500 heavy artillery pieces; these have increased in number from 240 in 1982 to some 7S0 in 1986. We must add to all this armored vehicles, whose numbers stood at approximately 70 in 1982 and which now number more than 200 armored vehicles and tanks. As can he seen, the military buildup in Honduras, one of the poorest countries in Latin America, has been on the order of 300 per cent in only five years. The significance of the sum total of weapons and military assistance supplied and military infrastructure installed could not be fully understood if we failed to mention the existence of wide-ranging military agreements between the United States and Honduras, the signing of new defense treaties and, above all, the constant maneuvers, an excuse to keep thousands of United States troops in Honduras, and above all the fact that Honduras is not a country suffering any sort of aggression or armed conflict that could justify such a degree of militarization. Moreover, it can be asserted that, by virtue of its military agreements with the United states, Honduras could easily do without any of this bloated military apparatus, in the knowledge that its external security is fully guaranteed by the military might of the United States. But if defense is not the motive, we must ask ourselves what then are the aims of this overwhelming military build-up in impoverished Honduras.
The entire military infrastructure that has been built, all the warplanes, tanks and radars that have been supplied are not there for the defense of Honduras' sovereignty, but serve as a menacing launching pad for aggression against Nicaragua and a destabilizing factor for the whole Central American region, as well as providing cover for the provision of military aid, training and instructions to the mercenary forces based in Honduras.
The international community must be made aware of the extensive war preparations under way in Honduras, for it is there that for years the specter of war has been nurtured and intervention plotted against the peoples of Central America. If the United Nations and all peace-loving nations do not respond Quickly, the result will be a most dangerous and prolonged conflict that will involve Central America, Latin America and the whole world.
The Nicaraguan Government believes that its first line of defense is the rule of international law and the constant encouragement of its methodical and appropriate application. For that reason, although it stands to arms to defend its sovereignty, independence and territorial integrity, Nicaragua has turned to the International Court of Justice to appeal to the main author of the aggression of which it is a victim, as well as to its main accomplices and allies, to return to common sense and civilized conduct.
Nicaragua will continue insisting on these civilized means for resolving international disputes. That is why we have sought, by means of suits filed against Honduras and Costa Rica in the International Court of Justice, to exercise our right to self-defense with our first and foremost means of defense -international law. Our two neighbors have confessed that they lend their territories to the mercenary bands which are financed, organized, directed and supplied by the United States, and whose main actions have been aimed at committing innumerable acts of terrorism against the civilian population of Nicaragua. By this sort of conduct the Governments of Honduras and Costa Rica have not only turned the territory of their respective countries into sanctuaries for bands of mercenaries and terrorists; they have also turned themselves into aggressors together with the main aggressor.
The Central American tragedy is being repeated in other parts of the world: in southern Africa, the Middle East and the Mediterranean. Those conflicts which the third world is suffering the wounds must not, however, make us forget the responsibility which we all have with regard to the gravest threat facing humanity today - the danger of a nuclear war. The initiative undertaken by Argentina, India, Greece, Mexico, Sweden and Tanzania since May 1984, strengthened recently in the Ixtapa message, is a valuable effort to make the nuclear Powers hear our voice, and reflects the obligation that the nuclear Powers have to take the vital interests of all the peoples of the world into account in their negotiations. In order to restore and safeguard international peace and security it is essential to avoid extending the nuclear threat into space, to put an end to all atomic testing, and to open the door to negotiations for substantial reductions of nuclear arsenals, within the framework of general and complete disarmament. We earnestly hope that the universal clamor for the total abolition of nuclear arms will be heeded at the meeting that is to take place tomorrow between President Reagan and the General Secretary of the Communist Party of the Soviet Union, Mikhail Gorbachev, and that that meeting will lead to specific progress towards an easing of tension and disarmament.
The very same forces that are work today trying to destroy the international legal order, that show contempt for the International Court of Justice, that block efforts at regional negotiation and raise the specter of war over our peoples are the forces that are attempting to undermine the foundations of our Organization by resorting to financial blackmail. The report presented by the Group of 18 intergovernmental experts contains recommendations that can be extremely useful for increasing savings and efficiency. However, this must not serve as a pretext for yielding to those interests which seek to change the democratic structure which gives the United Nations its strength, or impose decision-making mechanisms which involve a threat to paralyse the Organization.
To the problems and concerns which we have just outlined we must add another element which is now engrossing the attention of the developing countries: the crisis in the international economy. The current trends in the world economy lead us to conclude that the historic underdevelopment which has been imposed upon us, far from being redressed, is in fact worsening. Foreign debt, commodity prices, the terms of trade, interest rates, protectionist trade barriers, negative capital
flows - terms once employed only by experts - have become part of the daily vocabulary of our peoples and their leaders. They know full well that the elimination of the negative trends in those factors mean greater opportunities in employment, education, social progress - in short, a more dignified life - whereas if, on the contrary, there is any further deterioration in them, it will entail unemployment, economic stagnation, poverty and, in many cases, death itself.
Unfortunately, that is precisely the tendency that prevails, which reflects the magnitude of the injustice and inequality that rule current international economic relations.
The foreign debt is the most pressing problem facing the developing countries today. The policies of adjustment that are being imposed on our peoples with the sole objective of ensuring payment of the interest on that debt are only wideninq the gap separating developed and underdeveloped countries. The debt is a problem of a political nature and it can only be solved if it is treated as such.
The existence in southern Africa of the hated apartheid regime constitutes a serious threat to international peace and security. The South African regime, in addition to segregating and slaughtering its peoples, practices State terrorism against the front-line States. It also occupies the vast and rich Territory of Namibia, subjecting its population to a system of exploitation identical to apartheid. There can be no doubt that comprehensive mandatory sanctions are the only peaceful and effective means left to the international community to put an end to that crime. The policy of constructive engagement must also be abandoned immediately.
The international community must demand that the United States stop giving support to the UN IT A mercenaries in their campaign to destabilize the legitimate Government of the Republic of Angola.
We reiterate our active solidarity with the South West Africa People's Organization (SWAPO), the sole, legitimate representative of the Namibian people.
The Middle East continues to be one of the regions in which international peace and security are most seriously threatened. As long as the United States
continues its unconditional support for Israel the possibilities of the escalation and expansion of the conflict will increase. Nicaragua believes that no attempt to solve the Middle East problem without Guaranteeing the inalienable rights of the Palestinian people can succeed. Moreover, the participation of the Palestine Liberation Organization (PLO), the sole, legitimate representative of the Palestinian people, in any initiative in the region is essential if a just and stable peace is to be established.
The sister country of Cyprus is the victim of foreign occupation that threatens its unity and its non-aligned status. We support the implementation of the relevant United Nations resolutions.
Several months ago the Mediterranean was the scene of a reprehensible, unjustified attack by the United States against Libya. In the face of such terrorist acts the international community must step up its efforts to convert the Mediterranean into a region of peace, security and co-operation.
Nicaragua expresses its support for the efforts being made by the countries of Indo-China to establish a dialog leading to a negotiated solution to the region's problems.
Nicaragua is in favor of a prompt solution to the deplorable conflict between two sister countries, Iran and Iraq, members of our Movement of Non-Aligned Countries. In order to last, that solution must be just and in keeping with the principles of international law, non-alignment and the United Nations Charter. The suffering of the peoples of those two countries must come to an end.
In Afghanistan, we support the efforts made by the Secretary-General to attain a political and negotiated solution that ensures the right of self-determination of the people of Afghanistan.
Nicaragua strongly supports the peaceful reunification of Korea and the withdrawal of United States troops from the southern part of the peninsula.
Nicaragua reiterates its solidarity with the Saharan Arab Democratic Republic and reaffirms that the situation in Western Sahara, being a colonial problem, can be resolved only in accordance with resolution 1514 (XV), under which the brother Sahsran people are guaranteed their legitimate right to self-determination in the framework of resolution 104 of the Organization of African unity (OAU) and the relevant resolutions of the General Assembly.
In Latin America and the Caribbean, despite the indomitable struggle of our peoples there still exist peoples which are denied, through the application of techniques of colonialism of varying degrees of sophistication, their legitimate right to independence. We reiterate our solidarity with the Puerto Rican people in their just struggle for self-determination and independence.
We confirm our decisive, unwavering support for the sister republic of Argentina in its legitimate claim to the Malvinas Islands.
In El Salvador, the just aspirations of the people have not been fulfilled. The imperialist policy prevents a negotiated solution to the present conflict as advocated by the Farabundo Marti Front for National Liberation-Revolutionary Democratic Front. That policy must be ended in order to guarantee the brother Salvadorian people its legitimate right to self-determination.
Because revolutionary Nicaragua has always spoken clearly and unambiguously, because we defend and will always defend the ideals of our heroes, because we follow a policy based on principles rather than individual interests, because we are non-aligned, because we are anti-imperialist, anti-apartheid and anti-colonialist, because we have truth and justice on our side and because we defend peace, our people are suffering a cruel and prolonged war of aggression.
Our principles irritate the powerful, so they impose war on us. Nevertheless we are willing to continue to struggle to find means of understanding that will
permit us to achieve peace - but a worthy peace, not the peace of subjugation or of the tomb.
Meanwhile, if they continue to impose this war on us, the people of the world should know that we shall never renounce our rights or betray the many people who today see a ray of hope in our revolution, because, as our hero Sandino said,
"My cause is the cause of my people, the cause of America, the cause of all the peoples of the world."
